Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of Z.H. and Z.H., Children            Appeal from the 307th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2020-
No. 06-21-00096-CV                                    1156-DR).         Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice Carter* participating.
                                                      *Justice Carter, Retired, Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED FEBRUARY 4, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk